Citation Nr: 1044943	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-27 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable rating for a service-connected left 
inguinal hernioplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1948 to June 1952, 
from August 1952 to August 1958, and from August 1958 to October 
1959.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared and provided testimony before the 
undersigned Acting Veterans Law Judge (AVLJ) in November 2009.  A 
transcript of the hearing has been associated with the claims 
file.

The Board remanded this matter in March 2010 for additional 
development, which has been completed.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a postoperative recurrent hernia.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-connected 
left inguinal hernioplasty have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.31, 4.114, Diagnostic Code 7338 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R.     § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then current 
severity of the disorder.  The Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id.  at 126. Hart appears to extend Fenderson 
to all increased evaluation claims.

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals of Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  

The Veteran seeks a compensable rating for his service-connected 
left hernioplasty, which has been rated under 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7338, inguinal hernia.  Under DC 7338, a 10 
percent evaluation contemplates a postoperative recurrent hernia, 
readily reducible and well-supported by a truss or belt.  A 30 
percent evaluation is in order for a small, postoperative 
recurrent, or unoperated irremediable, inguinal hernia, not well 
supported by truss or not readily reducible.  A 60 percent 
evaluation is assigned for a large postoperative and recurrent 
inguinal hernia, not well supported under ordinary conditions and 
not readily reducible, when considered inoperable.  A 10 percent 
is added for bilateral involvement, provided the second hernia is 
compensable.  This means that the more severely disabling hernia 
is to be evaluated, and 10 percent, only, added for the second 
hernia, if the latter is of compensable degree.

The Veteran had a VA examination in October 2006.  The Veteran 
stated that he did not have abdominal pain, nausea, vomiting, 
diarrhea, or constipation.  The Veteran described his hernia 
symptoms as sporadic, that they come and go, but that while his 
flare-ups make it difficult to carry on daily activities, the 
symptoms do not cause functional impairment.  The physical 
evaluation revealed no scars, a normal abdomen, and no pain on 
rectal exam.  The diagnosis was status post left inguinal hernia.  
Subjectively, the examination revealed pain and decrease in the 
stamina of the legs.  Objectively, the examiner noted mild 
decrease in leg strength.  The examination did not reveal a 
recurrent hernia, weighing against the claim for a compensable 
rating.

During his November 2009 hearing before the Board and in his 
notice of disagreement, the Veteran said his doctors told him 
that he still has a hernia on the left side.  He also said that 
although his scarring is minimal, the residuals of the hernia 
repair have caused chronic pain.

VA treatment records show no significant problems of the 
genitourinary system or abdomen.  Comprehensive evaluations 
conducted in December 2009 and February 2010 show that the 
Veteran denied abdominal pain, nausea, vomiting, diarrhea, bowel 
movement changes or constipation.  He also denied muscle 
weakness.  Examinations of the abdomen revealed no recurrent 
hernias or masses.  Regarding the hernia, the Veteran denied 
groin discomfort or pain, nausea, vomiting, fever, scrotal 
heaviness or increased edema.  Consequently, as these evaluations 
fail to show recurrent hernia or other subjective or objective 
symptomatology, the evaluations weigh against the claim for a 
compensable rating.

Finally, in June 2010, the Veteran had a new VA examination 
during which he told the examiner that his doctors found a 
recurrence of the left inguinal hernia.  He did not complain of 
pain, redness, swelling, or otherwise indicate complaints 
regarding the left inguinal hernia.  He had no abdominal symptoms 
such as vomiting, diarrhea or constipation and denied any history 
of pain in the left groin area or abdominal pain at rest or with 
activity.  The condition does not affect his activities of daily 
living or employment.  

The examiner noted the Veteran's scars from the prior hernia 
surgeries, which were stable with no elevation or depression of 
the surface, well-healed, nontender to palpation, did not adhere 
to the underlying tissue, and had no induration or inflexibility.  
The examiner found no evidence of an inguinal hernia.  In the 
diagnosis, the examiner stated that there are no subjective or 
objective findings of recurrence or residuals of the left 
inguinal hernia, which weighs heavily against the claim.

After reviewing the evidence, the Board finds that the recurrence 
of a hernia is not a readily observable condition, thus the 
Veteran is not competent to state that the condition exists.  
Further, Veteran's allegations of a recurrence of a hernia based 
upon doctor diagnosis are not supported by the treatment records, 
thus his statements are inconsistent with the record and greatly 
outweighed by the clinical findings by trained physicians.  See 
Layno, 6 Vet. App. at 469; Caluza, 7 Vet. App. 498.  Finally, the 
Veteran has attributed his pain symptoms to his service-connected 
left inguinal hernioplasty, but the Board finds that the opinion 
of the June 2010 VA examiner greatly outweighs the Veteran's 
contentions, as this examiner possesses greater training and 
expertise than the Veteran in evaluating an inguinal hernia 
disability.  Additionally, the June 2010 VA examiner's explicit 
findings of no current residuals of the service-connected left 
inguinal hernia greatly outweigh the ambiguous findings of the 
October 2006 VA examiner, who noted mild decrease in leg strength 
but offered no opinion as to the cause of such impairment.

In sum, the credible lay and medical evidence shows that the 
Veteran's service-connected left inguinal hernioplasty does not 
have symptomatic residuals.  Simply, there has been no recurrence 
of the inguinal hernia.  Without evidence of a recurrence, a 
compensable rating under DC 7338 cannot be granted.  38 C.F.R. 
§ 4.114.  Further, a compensable rating for the residual scars 
cannot be granted under 38 C.F.R. § 4.118 because the scars are 
asymptomatic.

In conclusion, the Board finds that a compensable rating for the 
service-connected left inguinal hernioplasty is not supported by 
the evidence, thus the appeal must be denied.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time 
to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities.  The governing norm in 
these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Here, the Board is aware of the Veteran's complaints however, 
treatment records show that his service-connected condition is 
asymptomatic.  In the Board's opinion, the Veteran does not 
manifest any unusual symptoms or aspects of disability not 
contemplated in the schedular ratings assigned.

As the assigned schedular evaluations are deemed adequate, there 
is no basis for extraschedular referral in this case.  See Thun 
v. Peake, 22 Vet. App. 111, 114-15 (2008).  The Board further 
observes that there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disability at issue, that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In May 2009, the United States Court of Appeals for Veterans 
Claims (Court) held that a request for TDIU, whether expressly 
raised by a Veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities 
which is part of a pending claim for increased compensation 
benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) 
(the issue of entitlement to TDIU is not a free-standing claim 
which must be pled with specificity).  The case law on this issue 
is, at this time, slightly unclear.

In this case, the Board finds that a claim for TDIU is not raised 
by the record as the evidence of record fails to show that the 
Veteran is unemployable. 

As the preponderance of the evidence is against the award of a 
compensable rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Pre-adjudicatory RO letters dated July and October 2006 fully 
satisfy the VCAA content and timing requirements.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  In this 
respect, the Veteran was advised of the types of evidence and/or 
information necessary to demonstrate a worsening or increase in 
severity of his service-connected left inguinal hernia, the 
relative duties upon himself in developing his claim, the effect 
that worsening has had on employment and earning capacity, how VA 
determines disability ratings and how VA determines effective 
dates of awards.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records and 
service treatment records.  The Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned AVLJ.  He was afforded VA medical 
examinations in October 2006 and June 2010.  Significantly, 
neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating is not warranted, thus the appeal is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


